Supplement to Prospectus dated January 31, 2007 File No. 333-138293 TRITON DISTRIBUTION SYSTEMS, INC. This cumulative supplement contains information that supplements and updates our prospectus dated January 31, 2007. Since it contains only the most recent developments, this supplement should be read in conjunction with such prospectus. Annual Report on Form 10-KSB Attached hereto is our annual report on Form 10-KSB for the year ended December 31, 2006. Quarterly Report on Form 10-QSB Attached hereto is our quarterly report on Form 10-QSB for the quarter ended March 31, 2007. The date of this prospectus supplement is July 9, 2007. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) xAnnual Report Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 For The Fiscal Year Ended December 31, 2006 ¨Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-29803 TRITON DISTRIBUTION SYSTEMS, INC. (Name of small business issuer in its charter) COLORADO 88-0407078 (State or other jurisdiction of Incorporation) (I.R.S. Employer Identification No.) One Harbor Drive, Suite 300 Sausalito, California 94965 (Address of principal executive offices) (415) 339-4600 (Issuer's telephone number including area code) Securities registered under Section 12(b) of the Exchange Act: NONE. Securities registered under Section 12(g) of the Exchange Act: Title of Class:COMMON STOCK, PAR VALUE $0.001 PER SHARE. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x The issuer’s revenues for the short year ended December 31, 2006 were: 0 The aggregate value of the voting stock held by non-affiliates of the registrant as of July 19, 2007, computed by reference to the average bid and asked price of the registrant’s voting stock on the OTC Bulletin Board on such date was approximately $45,174,213. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. As of March 15, 2007 the issuer had 45,013,213 shares of Common Stock outstanding. Transitional Small Business Disclosure Format (check one): Yes ¨No x TABLE OF CONTENTS Page Part I Item 1 - Business 3 Item 2 - Properties 10 Item 3 - Legal Proceedings 11 Item 4 - Submission of Matters to a Vote of Security Holders 11 Part II Item 5 - Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6 - Management's Discussion and Analysis or Plan of Operations 12 Item 7 - Financial Statements and Supplementary Data 16 Item 8 - Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 16 Item 8A - Controls and Procedures 16 Item 8B - Other Information 17 Part III Item 9 - Directors, Executive Officers, Promoters and Control Persons 23 Item 10 - Executive Compensation 25 Item 11 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 12 - Certain Relationships and Related Transactions 28 Item 13 - Exhibits 28 Item 14 - Principal Accountant Fees and Services 29 Part IV Signatures 30 Index to Exhibits 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled "Business," "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. Forward-looking statements include, but are not limited to, statements about: · marketing and commercialization of our products under development; · our estimates regarding our capital requirements and our needs for additional financing; · plans for future products and services and for enhancements of existing products and services; · our ability to attract customers and the market acceptance of our products; · our intellectual property; · our ability to establish relationships with vendors, agencies, and other third party information system providers for the supply and distribution of products and services; · plans for future acquisitions and for the integration of those acquisitions; and · sources of revenues and anticipated revenues, including the contribution from the growth of new products and markets. Certain statements contained in this Form 10-KSB constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). In some cases, you can identify forward-looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "estimate," "predict," "potential," or the negative of these terms, and similar expressions intended to identify forward-looking statements.Any forward-looking statements speak only as of the date on which such statement is made, are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecast in such forward-looking statements, whether as a result of new information, future events or otherwise. Factors that could cause our results to differ materially from the results discussed in such forward-looking statements include, without limitation: going-concern considerations; uncertain continued ability to meet our development and operational needs in view of our serious working capital shortage; no assurances of and uncertainty of future profitability; our plan to enter new, untested markets; our dependence on our management and the requirement of additional management in order to execute our operating plan; the uncertainty of the U.S. economic recovery and economic trends; the impact of competitive services and pricing; the Sarbanes Oxley Act has increased our legal, accounting and administrative costs; and many of such risk factors that are beyond our control. New factors emerge from time to time and it is not possible for management to predict all of such factors, nor can it assess the impact of each such factor on the business or the extent to which any factor, or combination of factors may cause actual results to differ materially from those contained in any forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the results anticipated in these forward-looking statements contained in this Report will in fact occur. All forward-looking statements wherever they may appear are expressly qualified in their entirety by the cautionary statements in this section. We undertake no obligation to update any such forward-looking statements. In this report, unless the context indicates otherwise, the terms " Triton," "we," "us," and "our" refer to Triton Distribution Systems, Inc., a Colorado corporation, and its subsidiaries. 2 PART I ITEM 1.DESCRIPTION OF BUSINESS Corporate History Triton Distribution Systems, Inc., a Colorado corporation (the “Company”, or “we”) is the result of a merger between Petramerica Oil, Inc., a Colorado corporation, and Triton Distribution Systems, Inc., a Nevada corporation in July 2006 for 36,750,950 shares of our common stock. Triton was organized as a Nevada corporation in January 2006 to engage in the travel business. On July 10, 2006, TDS entered into an exchange agreement with Petramerica Oil, Inc. (“Petra”), a publicly traded company. Petra was incorporated in the State of Colorado on September 22, 1986. It was formed to pursue oil and gas activities in the Rocky Mountain region, but was primarily involved in raising capital and did not conduct any significant operations since inception. Pursuant to the exchange agreement, Petra acquired 29,547,500 shares of TDS’ common stock, which represented all of the issued and outstanding shares of common stock of TDS, in exchange for 36,750,950 shares of Petra’s common stock. Concurrently with the closing of the exchange agreement TDS also purchased and retired 400,000 shares of Petra common stock for $400,000. Upon completion of the foregoing transactions, Petra had an aggregate of 38,438,860 shares of common stock issued and outstanding. As a result of the merger, TDS’s stockholders own approximately 95.6% of the combined company and the directors and executive officers of TDS became the directors and executive officers of Petra. Accordingly, the transaction has been accounted for as a reverse acquisition of Petra by TDS resulting in a recapitalization of TDS rather than as a business combination. TDS is deemed to be the purchaser and surviving company for accounting purposes. Accordingly, TDS’ assets and liabilities will be included in the consolidated balance sheet at their historical book values and the results of operations of TDS will be those presented for the comparative prior period. The consolidated statement of stockholders’ equity as of June 30, 2006 has been restated as if the above transaction took place on the first day for which the consolidated statement of stockholders’ equity is presented The historical cost of the net assets of Petra that were acquired was $0. Pro forma information is not presented as the financial statements of Petra are insignificant. In addition, on August 17, 2006, Petra changed it name to Triton Distribution Systems, Inc. We have incurred operating losses since inception in January 10, 2006 and during this period we have also consumed significant cash and other financial resources, and presently have minimal liquidity. We have focused our efforts on near term revenue opportunities to achieve break-even operating results. In addition, we intend to pursue outside debt and equity financing that can provide Triton with longer term capital and generally improve its balance sheet and financial stability. We are in a very precarious cash position. As of December 31, 2006, we had an aggregate cash balance of $1,944,287. We currently depend on funds raised from financing activities to continue our operations. Our ability to sustain operations through fiscal 2007 is predicated upon certain critical assumptions, including (i) that our efforts accelerate sales activities are successful, (ii) that we are able to meet our development schedule (iii) that we will not incur additional unplanned expenditures in fiscal 2007, (iv) that we will be successful in our pursuit of outside debt or equity financing, and (v) that we will not incur unexpected significant cash outlays during any period of fiscal 2007. 3 General Triton is a development stage Web-based electronic catalog primarily focused on travel services distribution. The travel marketplace is a global arena in which millions of “buyers” such as travel agents and consumers and “sellers” such as airlines, hotels, car rental agencies, cruise ship lines, tour operators and entertainment companies come together. Among the systems available to buyers in their search for travel options, availability and rates are Global Distribution Systems companies, known as “GDSs,” which are accessed primarily by travel agents and Internet travel Web site companies such as Cendant Corp.’s Orbitz, Expedia,Inc.’s Expedia.com and Sabre Holdings Corp.’s Travelocity, which are accessed by consumers. These systems electronically connect a vast network of travel product sellers and globally dispersed travel agents and consumers. Our core business is the electronic distribution of travel inventory from travel sellers to travel agencies and their clients. Unlike Orbitz, Expedia and Travelocity, which are targeted to consumers we operate solely as a vendor to travel agents through our business-to-business, or “B2B,” Web-based distribution system. We favor the B2B market because we estimate that 80% of global airline tickets are issued by travel agents and an estimated 70% of all travel is booked through travel agents. Moreover, the Cruise Line International Association estimates that more than 90% of cruises are booked through travel agents. Our target travel sellers are airlines, including air consolidators that purchase bulk seats on major carriers and resell air travel at reduced pricing, property management vendors and suppliers, such as hotel chains, independent hotels, resorts, vacation lodgings and bed& breakfasts, car rental agencies, tour operators such as bus tours, expeditions, walking tours and adventure packages, cruise lines providing global sailing trips, scenic or specialty cruises within a region, and special custom cruises, and local transportation service providers such as limousines, shuttles, ferries and other local modes of transportation typically needed by travelers. Our target travel buyers are travel agencies around the world. Initially we are focusing on travel agencies in Southeast Asia and China. We have had no revenue since inception (January 10, 2006) and have incurred operating losses of $6,552,079, $2,220,002 and $2,380,176 for the period from inception (January 10, 2006) to December 31, 2006, the three months ended September 30, 2006 and the three months ended December 31, 2006, respectively. At December 31, 2006 we had $2,512,487 of working capital and an accumulated deficit of $6,552,079. As a result of our lack of revenue and ongoing operating losses our independent registered public accounting firm has issued a going concern opinion in connection with their audit of our consolidated financial statements for the year ended December 31, 2006. Based upon our current rate of losses, and assuming we raise no additional funds, we will have expended all of our working capital funds by April 2007. Travel Industry Background and Trends The airline and general travel industries have dramatically changed since the 1960s. At that time, there was a virtual travel reservation monopoly controlled by the major United States and international airlines. These carriers had their own dedicated computer reservations systems with mainframe hardware and the generation of paper tickets. The computer reservation systems developed by American Airlines, TWA (Northwest and Delta), United Airlines, Lufthansa and Air France became the GDSs. After years of operation, the airlines ultimately sold their interests in the GDSs, principally for economic and antitrust reasons. For decades, the B2B travel agent distribution industry has been dominated by the “big four” GDSs: Sabre Inc., wholly-owned by Sabre Holdings Corporation; Amadeus Global Travel Distribution S.A.; Galileo International Inc., owned by Cendant Corporation; and Worldspan, L.P. There are also several other smaller GDSs, all of which are mainframe-based, including Abacus, which operates solely in Asia. The GDSs aggregate travel inventory from major airlines, hotels, auto rental companies and other travel sellers and distribute them to travel agents. Historically GDS’s have maintained their inventory on mainframe computers which required them to install dedicated hardware at each travel agency location and connect this network worldwide with dedicated hard-wired telephone lines. These systems are very expensive, cumbersome to install and maintain, and they require training to use. 4 With the advent of the Internet and personal computers, the travel industry is experiencing greater transparency and there is generally increased access to travel industry data, a broader selection of inventories and more comprehensive service for corporate and leisure travelers. Products and Services Our target travel sellers are airlines, including air consolidators that purchase bulk seats on major carriers and resell air travel at reduced pricing, property management vendors and suppliers, such as hotel chains, independent hotels, resorts, vacation lodgings and bed& breakfasts, car rental agencies, tour operators such as bus tours, expeditions, walking tours and adventure packages, cruise lines providing global sailing trips, scenic or specialty cruises within a region, and special custom cruises; and local transportation service providers such as limousines, shuttles, ferries and other local modes of transportation typically needed by travelers. Our target travel buyers are travel agencies around the world, although initially we are focusing on travel agencies in Southeast Asia and China. Triton will offer a broad array of proprietary products and services in various target markets. These products and service offerings can be divided into three categories: (1)B2B products, (2)portal products and (3)Web services. PRINCIPAL PRODUCTS B2B Products Our principal B2B product offerings will consist of ReservationExpert™, CruiseExpert™ and TourExpert™. These proprietary products have the ability to translate the various command languages of the travel-based GDSs into one common command language for travel procurement agents. Previously, this command language communicated with Apollo/Galileo and the Worldspan GDS platform, but now communicates with the major airlines directly. With these products, a travel agent with little or no experience can execute travel-related transactions. These products support B2B e-commerce, including agent-based activities for booking travel, as well as “back office” functions associated with the operation of a travel agency. We have developed a suite of user-friendly, point-and-click Internet-based B2B products for travel industry professionals (travel agencies, home-based agents and corporate travel departments) to easily access GDSs and to facilitate direct connections with travel sellers so they can, make travel arrangements and sell travel products and services to end customers. Portal Products Our portal products will support consumer-oriented portals linking Internet customers with travel sellers. In the Internet age, portals efficiently link buyers and suppliers. To address this, Triton positions three core products as “e-enablers”: ResLink™, CruiseLink™ and TourLink™. These products allow customers to book travel and travel-related activities through a subscriber agency’s Web site directly from the Internet in a user-friendly browser environment. Where applicable, these products are promoted for customizations and private-labeled for Triton subscribers. This solution allows subscribers to maintain their individual corporate or agency identity while providing their customers the convenience of Internet access for travel research and/or booking activities under Triton’s or the agency’s banner. Triton will also market its XML Gateway as a generic portal e-enabling product. The XML Gateway provides customers the ability to establish communication links between their Web site and systems that exchange data such as a GDS or other major system repository. This unique product is leveraged heavily for use with legacy systems that have data elements with a common meaning, but which have dissimilar data structures or naming conventions within the respective systems. The XML Gateway supports effective translation of these disparate data elements such that each system can effectively exchange data with its counterpart. 5 Web Services We intend to offer Web Services which will enable and drive the new generation of Internet-based applications. These services support application-to-application Internet communication, that is, applications at different network locations can be integrated to function as if they were part of a single, large system. Examples of applications that could take advantage of our Web Services product include automated business transactions, direct non-browser desktop, handheld device access to reservations and order-tracking systems. Web Services, such as travel inventory warehouse services, provide travel sellers and suppliers a distribution channel through travel agents and Internet users. One of the competitive advantages of this service is the ability of travel sellers to have real-time inventory management capabilities. Our Tritontwist program assists travel sellers of travel-related inventory in storing and managing their travel merchandise. It also allows buyers to peruse and purchase this inventory. Tritontwist is designed to be the common focal point from which buyers and travel sellers of travel-related products meet to consummate a travel transaction. At present, a travel agent usually subscribes to no more than one GDS, and must lease equipment that is dedicated to that particular system. However, with the introduction of Tritontwist, an agent can subscribe to Tritontwist and immediately gain access to many direct-connect airlines and GDS systems. This access is achieved with only a personal computer, printer and Internet connection. Other Products Tritontwist will be offered to our current and anticipated subscriber base of travel agencies and other customers. Tritontwist is the platform we will use to offer direct-connect to large travel suppliers, such as airlines, and to consolidate the fragmented travel and entertainment inventory that is not currently available through GDSs. Upon loading their inventory, travel sellers immediately have a network of Triton professional travel agency subscribers through which their products and services can be sold. In addition to the growing number of Triton subscribers, travel sellers may be able to establish links from their own Web sites so their inventory will be available to Internet users seeking to purchase their travel products. Sales and Marketing The Company plans to promote itself through: (1) direct sales efforts using telephone sales, conventional media advertising, internet marketing, (2) marketing and distribution agreements with regional or national travel associations. These marketing and distribution agreements will be focused on travel sellers and telecommunications service and infrastructure providers who we believe can provide sales and support in markets where we currently have a limited presence. We currently employ three inside sales people to help customers and prospect business from various forms of lead generation. We may also engage independent sales agents in various geographic areas. Our marketing strategy is to promote and enhance our brand by participating in targeted industry conferences and seminars, as well as engaging in a public relations campaign. This strategy is designed to strengthen our brand name and generate new agent users by increasing the awareness of our brand within the travel services industry. The extent of the sales and marketing of our products and services is dependent on our continued ability to raise capital and grow revenues, of which no assurances are given. Initially, we intend to target travel buyers by marketing directly to consortiums or other organizations of travel agents primarily in Southeast Asia and China. To date, we have completed and signed a distribution agreement in the Philippines which is described under “Distribution Agreements - NAITAS” and we are in the process of marketing to parts of Southeast Asia, China and the Middle East. Our target markets for travel sellers are the three major market segments within the travel industry: travel carriers (airlines), travel vendors (charter yachts, executive jets, boutique hotels and bed& breakfasts, limos, etc.), and travel agencies, including independent and corporate travel agencies. 6 In 2006, Triton has targeted airlines within Southeast Asia and the Middle East. The primary targets are the national carriers for Malaysia, Taiwan, Thailand, Singapore, the Philippines and certain national carriers in the Middle East. Our senior management personally contacts airline representatives. Triton also markets through participation in domestic and international industry trade shows and travel-related events. Participation in these trade shows and events helps us build brand equity and sustain our unique identity in the travel field. These events also generate sales and strategic alliances. Triton also engages a communications agency to assist in developing and implementing a cohesive communications campaign, conveying our messages and deliverables to appropriate target markets within the travel industry. The communication campaign consists of a range of tools that build brand awareness and bring the value of Triton’s products and services to the marketplace. These tools include advertising in trade, press and other industry publications, promotions, press releases and targeted distribution of marketing material. We are also seeking local marketing and distribution agreements partners. We believe that regional or national travel associations and consolidating agencies have extensive knowledge of the countries’ and region’s cultures. Triton will assume the role of a wholesale distributor. The partner will be responsible for developing strategic marketing initiatives that can accelerate revenue growth in these respective local markets. Each of us will focus on its respective core competencies; Triton will focus on maintaining and developing advanced technologies and the licensees will be responsible for developing the advertising campaigns. Distribution Agreements In order to obtain and distribute travel products, Triton has entered into agreements with travel sellers, telecommunications services and infrastructure providers as described below. Each of these agreements may be terminated by either party on 30 days written notice to the other. Each agreement provides for the payment by travel sellers of customary travel commissions to our travel agent buyers and to us. All of the agreements are non-exclusive to us. ·Galileo. Galileo is one of the four major GDSs and is significant due to Galileo’s entrenched base of airline bookings, the number of countries in which it distributes (107), the number of locations (41,200) and terminals (173,300) connected to the system, and the number of vendors providing product over Galileo’s system: 511 airline vendors, 257 airlines with direct links, 39 car rental companies, 224 hotel vendors covering 46,046 properties, 368 tour operators and nine cruise lines according to www.reserve.com/Galileo. Galileo also represents that, using marketing data derived from public sources, its market share, by region, for airline bookings is: Middle East and Africa 75%; Europe 30%; Asia Pacific 50%; Latin America 12% and North America 25%. Another important aspect of the Galileo relationship is that it will enable Galileo’s 43,500 travel agencies to directly access, in real time, the inventories of Triton’s travel sellers. Beyond the Philippines and Malaysia, other Asian airlines and Asian travel companies are seeking exposure of their domestic travel products to international visitors, and with the Galileo relationship in place, new customers receive additional benefits from subscribing to Triton. The service contract with Galileo includes a minimum volume requirement of 240,000 segments. Under the current amendment to the contract, to the extent that segments fall short of 240,000 by June 01, 2007, we would liable for $0.50 per segment. ·NAITAS.
